Franklin App. No. 12AP-408, 2013-Ohio-2514. On expedited motion to clarify court judgment/judgment entry, on motion for appointment of counsel with costs taxed to respondent, on motion for order directing respondent to include relator in investigation and correction of substantive errors in record used to consider relator for possible parole release at parole release hearings per judgment entry of *1451October 7, 2014, and on motion to withdraw/strike expedited motion to clarify judgment/judgment entry filed October 16, 2014. The motion to withdraw/strike expedited motion to clarify is granted. All other pending motions are denied.